Citation Nr: 0325883	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  98-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  To the extent that this action has 
not yet been completed: Request the 
veteran's hospital and outpatient clinic 
records from the Memphis, Tennessee, VA 
Medical Center (VAMC), dated from March 
1999 to present.

2.  After the development requested in 
No. 1 has been completed to the extent 
possible, arrange for the veteran to have 
both VA general medical and psychiatric 
examinations at the VAMC in Memphis, 
Tennessee (the closest VA facility to the 
veteran, who lives in Shaw, Mississippi) 
for the purpose of assessing the severity 
of any physical or psychiatric 
disabilities that may be present and to 
determine whether his combined physical 
and mental disabilities preclude his 
ability to work (consistent with his age, 
educational background and employment 
experience).  The claims file must be 
made available to the examiners for 
review.  In arranging these examinations, 
the development team should inform the 
Memphis, Tennessee VAMC that the veteran 
lives some 70 miles away in Shaw, 
Mississippi, and that he should be given 
at least two (2) weeks' advance notice of 
any scheduled examinations so that he has 
sufficient time to make arrangements for 
transportation.  



It is also essential that the Memphis 
VAMC make copies of the veteran's actual 
examination appointment letters (separate 
and apart from any AMIE computer 
generated printouts), which must be 
included in and/or returned with the 
veteran's claims folder.    

The VA general medical examiner should 
review the relevant medical evidence on 
file (and the report must reflect such 
review), including previous VA 
examinations from June 1997.  The general 
medical examination should include tests 
for visual acuity and evaluate all of the 
veteran's current complaints.  All 
indicated studies and any additional 
examinations (i.e., eye) deemed necessary 
should be accomplished.  The examiner 
must opine whether the veteran's 
disabilities preclude substantially 
gainful (more than marginal) employment 
consistent with his age, education and 
employment background.

The VA psychiatrist should review the 
relevant evidence on file (and the report 
must reflect such review), including the 
private psychological screening from 
November 1998.  To the extent possible, 
the psychiatric examiner should 
distinguish between symptomatology and 
industrial impairment due to any 
identified non-misconduct psychiatric 
conditions from disability attributable 
to the veteran's alcohol abuse, and 
assign a GAF scale score for impairment 
due solely to any psychiatric 
disabilities other than alcohol abuse.  
The examiner must also opine whether the 
veteran's combined disabilities preclude 
substantially gainful (more than 
marginal) employment consistent with his 
age, education and employment background.  
All indicated tests should be 
accomplished.  
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


